                           Case 6:19-cv-00078-RSB-CLR Document 14 Filed 12/23/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  CONTRAVIOUS B. GRIER,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:19-cv-78

                  TERRENCE KILPATRICK; and
                  COUNSELOR BROWN,


                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with this Court's Order dated October 28, 2019, adopting the Report and

                     Recommendation of the United States Magistrate Judge, judgment is hereby entered dismissing

                     Plaintiff's Complaint with prejudice. This case stands closed.




           Approved by: ___________
                        ________________________________
                                 _________________




           December 23, 2020                                                    John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy
                                                                                        uty Clerk
GAS Rev 10/2020
